DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As to claim 1, it contains the following claim limitation at the end of the claim “…… when the phase current is less than or equal to zero” which is indefinite and illogical because the phase current is either a positive number or zero and it cannot be less than zero. 
	As to claims 2-12, they are rejected because they are dependent from its indefinite/illogical independent claim 1. 
As to claim 13, it contains the following claim limitation at the end of the claim “…… when the phase current is less than or equal to zero” which is indefinite and illogical because the phase current should be either a positive number or zero and it cannot be less than zero. 
	As to claims 14-16, they are rejected because they are dependent from its indefinite/illogical independent claim 13. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,680,494 to Lewis.
As to claim 1, Lewis teaches a power tool(col. 1: lines 56 – col. 3: lines 32), comprising: a functional component for realizing a function of the power tool(figs. 1-2); a motor(fig. 8: “28”)  for driving the functional component, the motor having a plurality of windings(fig. 8: “28”); a power supply module (fig. 12) configured to provide a power supply current, the power supply module comprising a first power terminal and a second power terminal; a drive circuit electrically connected to the motor, the drive circuit comprising: a first drive terminal electrically connected with the first power terminal; a second drive terminal electrically connected with the second power terminal; a plurality of high-side switches wherein high-side terminals of the plurality of high-side switches are respectively electrically connected to the first drive terminal; a plurality of low-side switches wherein low-side terminals of the plurality of low-side switches are respectively electrically connected to the second drive terminal; a current measuring module configured to detect or estimate phase current; and a controller configured to: output a first control signal (fig. 12: “301” , “Vcc+ - Vcc-”) to a one of the plurality of high-side switches to place the one of the plurality of high-side switches in an on state or an off state; and output a second control signal (fig. 12: “302” , “Vcc - Shutdown”) to a one of the plurality of low-side switches to place the one of the plurality of low-side switches in the other of the on state and the off state; wherein the low-side terminal of the one of the plurality of high-side switches is connected to the high-side terminal of the one of the plurality of low-side switches and the controller is configured to output the second control signal to turn off the one of the plurality of low-side switches or output the first control signal to turn off the one of the plurality of high-side switches when the phase current is less than or equal to zero (figs. 9-13, col. 7: lines 56 – col. 8: lines 6 & col. 9: lines 15-44 wherein a power tool motor drive control circuit is taught to use a plurality control signals to control the gate driver 232 in order to control the plurality of low-side switches and high-side switches for an inverter circuit in fig. 10 and also turn off the switches when a fault condition for current, voltage and temperature reaches a predetermined threshold level).            As to claim 2, Lewis teaches the power tool of claim 1, wherein the first control signal output by the controller is a first PWM signal and the second control signal output by the controller is a second PWM signal(col. 8: lines 38-63).             As to claim 3, Lewis teaches the power tool of claim 2, wherein a duty cycle of the first PWM signal ranges from 10% to 95% (col. 14: lines 19-27).              As to claim 9, Lewis teaches the power tool of claim 1, wherein the controller outputs the first control signal and the second control signal synchronously(col. 8: lines 57-63).             As to claim 10, Lewis teaches the power tool of claim 2, wherein a sum of a duty cycle of the first PWM signal and a duty cycle of the second PWM signal is less than 100%(col. 14: lines 19-27).             As to claim 11, Lewis teaches the power tool of claim 2, wherein a duty cycle of the second PWM signal ranges from 10% to 95% (col. 14: lines 19-27).  
	As to claim 13, it is rejected as the same reason as claim 1.
As to claim 14, it is rejected as the same reason as claim 2.
As to claim 15, it is rejected as the same reason as claim 3.


Allowable Subject Matter
7. 	Claims 4-8, 12, 16 are objected to as being dependent upon the rejected base claims 1, 13,  but could be allowable if the 35 USC 112(b) rejection is overcome and if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
8.	Claims 17-20 are allowed.	
9.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 17: Wherein the low-side terminal of the first high-side switch is connected to the high-side terminal of the first low-side switch and an interval between a rising edge of the first control signal and a falling edge of the second control signal is a second preset duration including remaining claim limitations. 

                                               Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,548,199 to Bidaud discloses a motor control system.

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846